Exhibit 10.3

HANESBRANDS INC.

OMNIBUS INCENTIVE PLAN OF 2006

STOCK OPTION GRANT NOTICE AND AGREEMENT

To: [Name] (referred to herein as “Grantee” or “you”)

Hanesbrands Inc. (the “Company”) is pleased to confirm that you have been
granted a stock option Award (this “Award”), effective                     ,
20     (the “Grant Date”). This Award is subject to the terms of this Stock
Option Grant Notice and Agreement (this “Agreement”) and is made under the
Hanesbrands Inc. Omnibus Incentive Plan of 2006 (the “Plan”) which is
incorporated into this Agreement by reference. Any capitalized terms used herein
that are otherwise undefined shall have the same meaning provided in the Plan.

1. Acceptance of Terms and Conditions. By electronically acknowledging and
accepting this Award within 30 days after the date of the electronic mail
notification to you of the grant of this Award (“Email Notification Date”), you
agree to be bound by the terms and conditions herein, the Plan and any and all
conditions established by the Company in connection with Awards issued under the
Plan, and understand that this Award does not confer any legal or equitable
right (other than those rights constituting the Award itself) against the
Company or any Subsidiary directly or indirectly, or give rise to any cause of
action at law or in equity against the Company. In order to exercise the Award
described in this Agreement, you must accept this Award within 30 days of the
Email Notification Date.

2. Exercise Right. Your Award is to purchase, on the terms and conditions set
forth below, the following number of shares (the “Option Shares”) of the
Company’s common stock, par value $.01 per share (the “Common Stock”) at the
exercise price specified below (the “Exercise Price”).

 

Number of Option Shares   Exercise Price Per Option Share   $

3. Option Type. This Award is comprised of [non-qualified OR incentive] stock
options and is intended to conform in all respects with the Plan, a copy of
which is available from the Company’s Compensation and Benefits Department, and
the provisions of which are incorporated herein by reference. This Award [is OR
is not] intended to qualify as an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended.

4. Expiration Date. The Option Shares granted herein expire on the
[                ] anniversary of the Grant Date (the “Expiration Date”),
subject to earlier expiration upon your death, disability or other termination
of employment, as provided below.

5. Vesting. This Award may be exercised only to the extent it has vested.
Subject to Paragraphs 6 and 7 below, and provided that, for each of the
below-stated anniversary dates on which you continue to be employed by the
Company or any of its Subsidiaries (collectively, the “HbI Companies”), you will
vest in the below-stated percentage of the total number Option Shares awarded
under this Agreement until you are 100% vested in your Award:

 

Anniversary Date   Vested % of Option Shares Awarded [Date]   [%] [Date]   [%]
[Date]   [%]



--------------------------------------------------------------------------------

6. Death, or Total Disability. In the event that you cease active employment
with the HbI Companies, because of your death or permanent and total disability
(as defined under the appropriate disability benefit plan if applicable), all
Option Shares will vest as of the date of death or the date you are determined
to be permanently and totally disabled, and the last date on which Option Shares
may be exercised is the Expiration Date.

7. Retirement. The retirement provisions described in this Paragraph apply
solely to this Agreement. If you cease active employment with the HbI Companies
after attaining age 50 or older and completing at least ten years of service
with the HbI Companies, then this Award will continue to vest subject to
Paragraph 5, and the last date on which Option Shares may be exercised is the
Expiration Date. For purposes of determining whether you have 10 years of
service, your service with the HbI Companies and Sara Lee Corporation will both
be counted; however at least three of the ten years of service must be with the
HbI Companies after HbI’s establishment as a separate public company on
September 5, 2006. If you were age 60 or older on September 5, 2006, the
three-year HbI service requirement is waived.

8. Other Terminations of Employment and Change in Control.

a. Involuntary Termination With Severance. If your employment with the Company
is terminated by the Company and you are eligible to receive severance benefits
under any written severance plan of the Company (a “Severance Event
Termination”), then all unvested Option Shares continue to vest for 90 days
after the date of termination, after which they are forfeited, and the last date
on which vested Option Shares may be exercised is 90 days after the date of
termination.

b. Non-Severance Event Termination. If your employment is terminated by the
Company and you are not eligible for severance pay under the Company’s severance
plans (i.e. your employment is terminated for Cause) then all vested and
unvested Option Shares are forfeited on the date of termination and may not be
exercised.

c. Voluntary Termination. If you voluntarily terminate your employment with the
Company, other than as described in Paragraph 7 above, then all unvested Option
Shares are forfeited on the date of termination, and the last date on which
vested Option Shares may be exercised is the 90-day anniversary of the date of
termination.

d. Change in Control. In the event your employment with the Company is
terminated as a result of a transaction that would be considered a Change of
Control as defined in Paragraph 2 of the Plan, all then outstanding Option
Shares shall become vested and exercisable, and all Performance Criteria shall
be deemed achieved at target levels.

e. Other Sale, Closing or Spin-off. In the event your employment with the
Company is terminated as a result of the sale, closing or spin-off of a
division, business unit or other component of the Company not considered a
Change of Control as defined in Paragraph 2 of the Plan, all Option Shares will
vest as of the closing date of the transaction and be exercisable for six months
following the closing date of the transaction, subject to the provisions of
Paragraph 9, unless otherwise determined by the Company.

9. Exercise. This Award may be exercised in whole or in part for the number of
Option Shares designated by you on either a paper form specified by the Company
or via electronic instructions to the Company’s designated agent. Any such
exercise of this Award shall be accompanied by full payment of the Exercise
Price for such number of Option Shares. Payment of the Exercise Price may be
made in one of the following forms:

a. in cash;

b. by surrendering previously acquired shares of Common Stock having a Fair
Market Value at the time of exercise equal to the Exercise Price;

c. by certifying ownership of shares of Common Stock having a Fair Market Value
at the time of exercise equal to the Exercise Price in exchange for a reduction
in the number of shares of Common Stock issuable upon the exercise of the Award;
or

d. to the extent permitted by applicable law, by delivery of irrevocable
instructions to a broker to (1) promptly deliver to the Company the amount of
sale proceeds from the Stock Option shares or loan proceeds to pay the Exercise
Price and any withholding taxes due to the Company, and (2) deliver to you the
balance of the Stock Option proceeds in the form of cash or shares of Common
Stock (as you select).

In connection with any payment of the Exercise Price by surrender or attesting
to the ownership of shares of Common Stock, proof acceptable to the Company
shall be submitted substantiating the shares owned. The value of previously
acquired shares submitted (directly or by attestation) in payment for the Option
Shares purchased upon exercise shall be equal to the aggregate fair market value
(as defined in the Plan) of such previously acquired shares on the date of the
exercise. Option Shares will be considered finally exercised on the date on
which your payment of the Exercise Price has been received by the Company. The
exercise of any portion of this Award will be considered your acceptance of all
terms and conditions specified in this Agreement. You are personally responsible
for the payment of all taxes related to the exercise.

 

- 2 -



--------------------------------------------------------------------------------

10. Forfeiture. Notwithstanding anything contained in this Agreement to the
contrary, if you engage in any activity inimical, contrary or harmful to the
interests of the Company or any Subsidiary, including but not limited to:
(1) competing, directly or indirectly (either as owner, employee or agent), with
any of the businesses of the Company, (2) violating the Company’s Global
Business Standards, (3) soliciting any present or future employees or customers
of the Company to terminate such employment or business relationship(s) with the
Company, (4) disclosing or misusing any confidential information regarding the
Company, (5) participating in any activity not approved by the Board of
Directors which could reasonably be foreseen as contributing to or resulting in
a Change of Control of the Company (as defined in the Plan) (such activities to
be collectively referred to as “wrongful conduct”) or (6) disparaging or
criticizing, orally or in writing, the business, products, policies, decisions,
directors, officers or employees of Company or any of its subsidiaries or
affiliates to any person, then (i) this Award, to the extent it remains
unexercised, shall terminate automatically on the date on which you first
engaged in such wrongful conduct and (ii) you shall pay to the Company in cash
any financial gain you realized from exercising all or a portion of this Award
within the 12-month period immediately preceding such wrongful conduct. For
purposes of this Paragraph 10, financial gain shall equal, on each date of
exercise during the 12- month period immediately preceding such wrongful
conduct, the difference between the fair market value of the Common Stock on the
date of exercise and the Exercise Price, multiplied by the number of shares of
Common Stock purchased pursuant to that exercise (without reduction for any
shares of Common Stock surrendered or attested to) reduced by any taxes paid in
countries other than the United States to acquire and or exercise and which
taxes are not otherwise eligible for refund from the taxing authorities. By
accepting this Award, you consent to and authorize the Company to deduct from
any amounts payable by the Company to you, any amounts you owe to the Company
under this Paragraph 10.

The Compensation and Benefits Committee of the Company’s Board of Directors
(“Committee”) may make retroactive adjustments to this Award and you shall
reimburse to the Company any financial gain (described above) you realized from
exercising all or a portion of this Award where such gain was predicated upon
achieving certain financial results that were substantially the subject of a
restatement, and as a result of the restatement it is determined that you
otherwise would not have been paid such compensation, regardless of whether or
not the restatement resulted from your misconduct. In each such instance, the
Company will, to the extent practicable, seek to recover the amount by which
your incentive compensation for the relevant period exceeded the lower payment
that would have been made based on the restated financial results. The Company
will, to the extent permitted by governing law, require forfeiture of any excess
unvested Option Shares and reimbursement to the Company for any financial gain
realized from the exercise of any excess vested Option Shares for any Award paid
to any named executive officer (for purposes of this policy “named executive
officers” has the meaning given that term in Item 402(a)(3) of Regulation S-K
under the Securities Exchange Act of 1934) where: (i) the payment

 

- 3 -



--------------------------------------------------------------------------------

was predicated upon the achievement of certain financial results that were
subsequently the subject of a substantial restatement, and (ii) in the
Committee’s view the officer engaged in fraud or misconduct that caused or
partially caused the need for the substantial restatement.

In each instance described above, the Company will, to the extent practicable,
seek to recover the described incentive compensation for the relevant period,
plus a reasonable rate of interest. By accepting this Agreement, you consent to
and authorize the Company to deduct from any amounts payable by the Company to
you, any amounts you owe to the Company under this section. This right of
set-off is in addition to any other remedies the Company may have against you
for your breach of this Agreement.

11. Adjustments. If the number of outstanding shares of Company Common Stock is
changed as a result of a stock split or the like without additional
consideration to the Company, the number of Option Shares subject to this Award
and the Exercise Price shall be adjusted to correspond to the change in the
outstanding shares of Common Stock.

12. Rights as a Stockholder. You will have no rights as a stockholder with
respect to any Option Shares until and unless ownership of such Option Shares
has been transferred to you.

13. Public Offer Waiver. By voluntarily accepting this Award, you acknowledge
and understand that your rights under the Plan are offered to you strictly as an
employee of the HbI Companies and that this Award is not an offer of securities
made to the general public.

14. Transferability of Option Shares. You may not offer, sell or otherwise
dispose of any Common Stock covered by the Option Shares in a way which would:
(i) require the Company to file any registration statement with the Securities
and Exchange Commission (or any similar filing under state law or the laws of
any other country) or to amend or supplement any such filing or (ii) violate or
cause the Company to violate the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, the rules and regulations
promulgated thereunder, any other state or federal law, or the laws of any other
country. The Company reserves the right to place restrictions on Common Stock
received by you pursuant to this Award.

15. Conformity with the Plan. This Award is intended to conform in all respects
with, and is subject to all applicable provisions of the Plan. Inconsistencies
between this Agreement, the Plan, or the Participation Guide/Prospectus for
Hanesbrands Inc. Omnibus Incentive Plan of 2006 (the “Plan Prospectus”) shall be
resolved in accordance with the terms of the Plan. By your acceptance of this
Agreement, you agree to be bound by all of the terms of this Agreement, the
Plan, and the Plan Prospectus.

16. Interpretations. Any dispute, disagreement or question which arises under,
or as a result of, or in any way relates to the interpretation, construction or
application of the Plan, this Agreement, or the Plan Prospectus will be
determined and resolved by the Committee or its authorized delegate. Such
determination or resolution by the Committee or its authorized delegate will be
final, binding and conclusive for all purposes.

17. No Rights to Continued Employment. By voluntarily acknowledging and
accepting this Award, you acknowledge and understand that this Award shall not
form part of any contract of employment between you and any of the HbI
Companies. Nothing in the Agreement, the Plan Prospectus, or the Plan confers on
any Grantee any right to continue in the employ of the HbI Companies or in any
way affects the HbI Companies’ right to terminate the Grantee’s employment
without prior notice at any time or for any reason. You further acknowledge that
this grant is for future services to the HbI Companies and is not under any
circumstances to be considered compensation for past services.

 

- 4 -



--------------------------------------------------------------------------------

18. Consent to Transfer Personal Data. By accepting this Award, you voluntarily
acknowledge and consent to the collection, use, processing and transfer of
personal data as described in this Paragraph. You are not obliged to consent to
such collection, use, processing and transfer of personal data. However, failure
to provide the consent may affect your ability to participate in the Plan. The
Company holds certain personal information about you, that may include your
name, home address and telephone number, fax number, email address, family size,
marital status, sex, beneficiary information, emergency contacts, passport /
visa information, age, language skills, drivers license information, date of
birth, birth certificate, social security number or other employee
identification number, nationality, C.V. (or resume), wage history, employment
references, job title, employment or severance contract, current wage and
benefit information, personal bank account number, tax related information, plan
or benefit enrollment forms and elections, option or benefit statements, any
shares of stock or directorships in the Company, details of all options or any
other entitlements to shares of stock awarded, canceled, purchased, vested,
unvested or outstanding in the Grantee’s favor, for the purpose of managing and
administering the Plan (“Data”). The Company and/or its Subsidiaries will
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of your participation in the Plan, and the Company
may further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. These recipients may
be located throughout the world, including the United States. You authorize them
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of stock on your behalf to a broker or other third party with whom you
may elect to deposit any shares of stock acquired pursuant to the Plan. You may,
at any time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting the Company; however, withdrawing your
consent may affect your ability to participate in the Plan.

19. Miscellaneous.

a. Modification. The grant of this Award is documented by the records of the
Committee or its delegate which shall be the final determinant of the number of
shares granted and the conditions of this Agreement. The Committee may amend or
modify this Award in any manner to the extent that the Committee would have had
the authority under the Plan initially to grant such Award, provided that no
such amendment or modification shall impair your rights under this Agreement
without your consent. Except as in accordance with the two immediately preceding
sentences and Paragraph 21, this Agreement may be amended, modified or
supplemented only by an instrument in writing signed by both parties hereto.

b. Governing Law. All matters regarding or affecting the relationship of the
Company and its stockholders shall be governed by the General Corporation Law of
the State of Maryland. All other matters arising under this Agreement including
matters of validity, construction and interpretation, shall be governed by the
internal laws of the State of North Carolina, without regard to any state’s
conflict of law principles. You and the Company agree that all claims in respect
of any action or proceeding arising out of or relating to this Agreement shall
be heard or determined in any state or federal court sitting in North Carolina,
and you agree to submit to the jurisdiction of such courts, to bring all such
actions or proceedings in such courts and to waive any defense of inconvenient
forum to such actions or proceedings. A final judgment in any action or
proceeding so brought shall be conclusive and may be enforced in any manner
provided by law.

 

- 5 -



--------------------------------------------------------------------------------

c. Successors and Assigns. Except as otherwise provided herein, this Agreement
will bind and inure to the benefit of the respective successors and permitted
assigns of the parties hereto whether so expressed or not.

d. Severability. Whenever feasible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

e. Impact Upon Termination of Employment. By voluntarily acknowledging and
accepting this Award, you agree that no benefits accruing under the Plan will be
reflected in any severance or indemnity payments that the Company may make or be
required to make to you in the future, regardless of the jurisdiction in which
you may be located.

20. Confidentiality. You agree that you will not disclose the existence or terms
of this Agreement to any other employees of the Company or third parties with
the exception of your accountants, attorneys, or spouse, and shall ensure that
none of them discloses such existence or terms to any other person, except as
required to comply with legal process. Eligibility for this Award is contingent
upon strict confidentiality of the terms and provisions of this Agreement and
[requires OR may require] a signed confidentiality agreement.

21. Amendment. By accepting this Award, you agree that the granting of the Award
is at the discretion of the Committee and that acceptance of this Award is no
guarantee that future Awards will be granted under the Plan. Notwithstanding
anything in this Agreement, the Plan Prospectus, or the Plan or to the contrary,
this Award may be amended by the Company without the consent of the Grantee,
including but not limited to modifications to any of the rights granted to the
Grantee under this Agreement, at such time and in such manner as the Company may
consider necessary or desirable to reflect changes in law. The Grantee
understands that the Company may amend, resubmit, alter, change, suspend cancel,
or discontinue the Plan at any time without limitation.

22. Plan Documents. The Plan Prospectus is available at www.etrade.com.

 

- 6 -



--------------------------------------------------------------------------------

SUPPLEMENT 1 TO HANESBRANDS INC. OMNIBUS INCENTIVE PLAN OF 2006

STOCK OPTION GRANT NOTICE AND AGREEMENT

CONFIDENTIALITY AGREEMENT

In consideration for the Award described in the Stock Option Grant Notice and
Agreement effective                     , 20     (the “Award”), I,
                                                      agree that I will not
disclose the existence or terms of the Award to any other employees of the
Company or third parties with the exception of my accountants, attorneys, or
spouse, and I shall ensure that none of them discloses such existence or terms
to any other person, except as required to comply with legal process.

 

Dated:                         

 

 

 

                [Name]

 

- 7 -